ROBBLEE, Judge,
dissenting:
The government has an independent administrative responsibility to take involuntary collection action to recover debts owed to it.1 See 37 U.S.C. 1007(c). In my view the majority inappropriately equates involuntary recoupment responsibility, an administrative finance and accounting function, to voluntary restitution, a lawful incident of the pretrial negotiation process. Its holding, in effect, vitiates the convening authority’s power to require restitution as a part of a pretrial agreement because of an independent administrative duty in the government to undertake collection actions against its debtors. Far from fairness, the result in this case confers an unwarranted windfall2 on the appellant and those who will follow him while undercutting long-settled law relative to the military plea bargaining process.

. I do not view the date collection action was undertaken as significant since there is no indication that the government sought restitution plus recoupment in the case at bar.


. The majority confers a windfall upon appellant when it asserts as a matter of fairness that the fact of the government's involuntary collection power should, ipso facto, entitle an appellant to benefits conditioned on restitution. This is manifestly untenable where, as here, the appellant did no more than make an unacceptable offer to plead guilty, compare Shepardson v. Roberts, 14 M.J. 354, 356 (C.M.A.1983) (agreed upon offer to plead guilty and reasonable reliance thereon to the detriment of appellant might yield a different result), and the convening authority meaningfully mitigated the sentence as to confinement.